DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-9, 11, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Skinner (PGPub. 2010/0063638).
With regard to Claim 1:
Skinner discloses: A patient support (20) comprising: an inflatable bladder (40); an air pressure sensor (54) adapted to generate air pressure signals indicative of air pressure inside of said inflatable bladder ([0059]); and a controller (60) configured to repetitively determine a suitable inflation level for said inflatable bladder for a particular patient positioned thereon based on said air pressure signals, and to update said inflation level based upon changes that affect the air pressure inside said inflatable bladder (Figs. 1-2c; [0032-0038, 0063-0064]).
With regard to Claim 2:
Skinner discloses: wherein said controller re-determines the suitable inflation level if the angle of one or more portions of the patient 
With regard to Claim 3:
Skinner discloses: further comprising an angle sensor or tilt sensor to measure the angle of one of more portions of the patient support, wherein said controller automatically re- determines the suitable inflation level if the measured angle changes by more than a threshold angular amount (Figs. 3-4; [0032-0038, 0063-64]).
With regard to Claim 4:
Skinner discloses: wherein the controller re-determines the suitable inflation level using the weight of the patient (Figs. 3-4; [0032-0038, 0063-64]).
With regard to Claim 5:
Skinner discloses: further comprising a sensor to sense the weight of a patient supported on said inflatable bladder, wherein the controller automatically re-determines the suitable inflation level using the sensed weight of the patient (Figs. 3-4; [0032-0038, 0063-64]).
With regard to Claim 6:
Skinner discloses: further comprising an angle sensor or tilt sensor to measure the angle of one of more portions of the patient support, wherein said controller automatically re-- 32 -PATENT143667.191952 (P-A 400C)determines the suitable inflation level if the measured angle changes by more than a threshold angular 
With regard to Claim 7:
Skinner discloses: wherein said inflatable bladder is incorporated into a mattress and positioned at a location adapted to support a patient's sacral area (Fig. 1; [0053-0056]).
With regard to Claim 8:
Skinner discloses: wherein said patient support includes: a plurality of inflatable bladders (40, 42, 46, 48); a plurality of air pressure sensors (54, 56, 58), each air pressure sensor adapted to generate an air pressure signal indicative of a level of air pressure inside of a corresponding one of said inflatable bladders; and wherein said controller is adapted to determine the suitable inflation level of two adjacent bladders of said plurality of inflatable bladders based on the air pressure signals of the adjacent bladders (Figs. 1-2c; [0032-0038, 0063-0064]).
With regard to Claim 9:
Skinner discloses: wherein said controller is further adapted to control an air pressure inside of one of said two adjacent bladders so as to be offset from or a fixed ratio with respect to the air pressure inside of the other of said two adjacent bladders (Figs. 1-2c; [0032-0038, 0063-0064]).
With regard to Claim 11:
Skinner discloses: A patient support (20) comprising: a first inflatable bladder (40); a second inflatable bladder (42); an air pressure 
With regard to Claim 17:
Skinner discloses: A patient support (20) comprising: a first inflatable bladder (40); a second inflatable bladder (42) hermetically sealed from said first bladder [0059, 0063]); and a controller (60) adapted to measure the air pressure in said first and second inflatable bladders and controlling the air pressure inside both said first and second inflatable bladders to inflation levels that are determined based upon the air pressure of at least one of said first and second inflatable bladders (Figs. 1-2c; [0032-0038, 0063-0064]).
With regard to Claim 19:
Skinner discloses: wherein said controller is further adapted to control an air pressure inside of said second bladder so as to be offset from or a fixed ratio of other than one with respect to the air pressure inside of said first inflatable bladder (Figs. 1-2c; [0032-0038, 0063-0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graebe, Jr, from hereon forward referred to as Graebe (PGPub. 2009/0000037).
With regard to Claim 10:
Skinner discloses the invention as described above.
However, Skinner does not explicitly disclose: further comprising a depth sensor adapted to generate a depth signal indicative of how deeply a patient positioned on said patient support sinks into said inflatable bladder, and said adapted to further determine the suitable inflation level of said inflatable bladder based upon readings from said depth sensor.
Nevertheless, Graebe teaches an air cushion control system comprising an inflation system and depth sensors (20) designed to measure immersion of a user on said air cushion, for the purpose of preventing bottoming-out of said cushion (Abstract; [0063])
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Skinner with the teachings of Graebe such that the modifications yield: “further comprising a depth sensor adapted to generate a depth signal indicative of how 
With regard to Claim 18: 
Skinner discloses the invention as described above.
However, Skinner does not explicitly disclose: further including a plurality of depth sensors for generating a plurality of depth signals indicative of how deeply a patient positioned on said patient support sinks into said first and second inflatable bladders, wherein said controller determines the suitable inflation levels of said bladders by monitoring all of said plurality of depth signals.
Nevertheless, Graebe teaches an air cushion control system comprising an inflation system and depth sensors (20) designed to measure immersion of a user on said air cushion, for the purpose of preventing bottoming-out of said cushion (Abstract; [0063])
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Skinner with the teachings of Graebe such that the modifications yield: “further including a plurality of depth sensors for generating a plurality of depth signals indicative of how deeply a patient positioned on said patient support sinks into said first and second inflatable bladders, wherein said controller .
Claims 12-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner in view of Wortman (US Pat. No. 5,794,289).
With regard to Claim 12:
Skinner discloses the invention as described above.
However, Skinner does not explicitly disclose: wherein said first inflatable bladder and said second inflatable bladder each have a plurality of pods, said pods of said first inflatable bladder defining a first zone, said pods of said second inflatable bladder defining a second zone, and said first zone being independently inflated from said second zone.
Nevertheless, Wortman teaches an air mattress (Figs. 3-6) comprising an upper cushion (46) and a lower cushion (44), wherein each cushion comprises a separate plurality of air cells (52, 54), for the purpose of maintaining proper pressure throughout the mattress in order to reduce pressure ulcers (Abstract). 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Skinner with the teachings of Wortman such that the modifications yield: “wherein said first inflatable bladder and said second inflatable bladder each have a plurality of pods, said pods of said first inflatable bladder defining a first zone, said pods of said second inflatable bladder defining a second zone, and said 
With regard to Claim 13:
Skinner (as modified above) discloses the invention as described above.
Furthermore, Skinner discloses:  wherein said first and second inflatable bladders are incorporated into a mattress, and at least one of said first and second zones is positioned at a location adapted to support a patient's sacral area (Fig. 1; [0053-0056]).
With regard to Claim 14:
Skinner (as modified above) discloses the invention as described above.
Furthermore, Skinner discloses:  further including a third inflatable bladder (44), wherein said controller is adapted to determine a suitable inflation level of said third bladder based upon the suitable inflation level of said second bladder (Figs. 3-4; [0032-0038, 0063-64]).
With regard to Claim 15:
Skinner (as modified above) discloses the invention as described above.
Furthermore, Skinner discloses:  further including a plurality of air pressure sensors for generating a plurality of air pressure signals indicative of the air pressure in plurality of different portions of said second 
With regard to Claim 20:
Skinner discloses: wherein said first and second inflatable bladders are incorporated into a mattress (Fig. 1).
However, Skinner does not explicitly disclose:  and one of said first and second inflatable bladders forms a left zone of the mattress, and the other of said first and second inflatable bladders forms a right zone of the mattress.
Nevertheless, Wortman teaches an air mattress comprising a plurality of bladders (182, 184), wherein a portion of said plurality of bladders form a left zone of the air mattress and another portion of said plurality of bladders form a right zone of the air mattress (Figs. 12-13), for the purpose of facilitating turning and angling of a user to help prevent pressure ulcers.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Skinner with the teachings of Wortman such that the modifications yield: “and one of said first and second inflatable bladders forms a left zone of the mattress, and the other of said first and second inflatable bladders forms a right zone of the mattress”, for the purpose of facilitating turning and angling of a user to help prevent pressure ulcers.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wortman and in further view of Graebe.
With regard to Claim 16:
Skinner discloses the invention as described above.
However, Skinner does not explicitly disclose:  further including a plurality of depth sensors for generating a plurality of depth signals indicative of how deeply a patient positioned on said patient support sinks into a plurality of different portions of said first inflatable bladder wherein said controller determines the suitable inflation level of said first inflatable bladder by monitoring the rate of change of the depth signals with respect to the air pressure signals for each of the plurality of depth sensors.
Nevertheless, Graebe teaches an air cushion control system comprising an inflation system and depth sensors (20) designed to measure immersion of a user on said air cushion, for the purpose of preventing bottoming-out of said cushion (Abstract; [0063])
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Skinner with the teachings of Graebe such that the modifications yield: “further including a plurality of depth sensors for generating a plurality of depth signals indicative of how deeply a patient positioned on said patient support sinks into a plurality of different portions of said first inflatable bladder wherein said controller determines the suitable inflation level of said first inflatable bladder by monitoring the rate of change of the depth signals with respect .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For 

/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673